In The
               Court of Appeals
 Sixth Appellate District of Texas at Texarkana


                    No. 06-12-00117-CV



   LIBERTY MUTUAL INSURANCE COMPANY, Appellant

                              V.

TRANSIT MIX CONCRETE & MATERIALS COMPANY, Appellee



          On Appeal from the 102nd District Court
                  Bowie County, Texas
              Trial Court No. 10C0001-102




         Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER
       Julie Mayes Hamrick, counsel for Liberty Mutual Insurance Company, has filed a motion

to extend time to file the appellant’s brief. The brief was due February 4, 2013.

       In her motion, counsel does not provide the Court with a reasonable explanation of the

need for an extension of time, stating only that the “extension is requested because Appellant’s

attorney will be unable to complete the Brief by the due date because of the complexity of the

legal issues presented, and because of counsel’s responsibilities on other urgent client matters.”

This Court interprets Texas Rule of Appellate Procedure 10.5(b)(1) as requiring counsel to

provide specific information to justify a requested extension of time, including the cause

numbers of other briefs filed, the dates they were filed, trial dates, the length or expected length

of trials, etc. See TEX. R. APP. P. 10.5(b)(1). Broad, general statements concerning counsel’s

workload do not provide the required facts and are not adequate to meet the requirements of the

rule. See TEX. R. APP. P. 10.5(b)(1).

       All future motions to extend time must contain case-specific information adequate to

justify the requested extension, or they will be denied.

       In this instance, we grant the motion and extend the deadline for filing appellant’s brief

by thirty days, making the brief due March 6, 2013. Further requests for extensions will not be

looked upon with favor.

       IT IS SO ORDERED.

                                              BY THE COURT

Date: February 6, 2013


                                                 2